Citation Nr: 0303982	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  01-03 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1978 to 
December 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision, which, in 
pertinent part, denied service connection for bilateral 
hearing loss.  In the veteran's notice of disagreement filed 
in May 2000, he expressed disagreement with the denial of 
service connection for a positive reaction to tuberculin 
testing.  In his substantive appeal he did not pursue this 
issue, hence, that issue is not before the Board and will not 
be discussed in this case.

REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 
 
A review of the claims folder reveals that, despite the fact 
that the file was in the possession of the RO prior to 
November 9, 2000 (the effective date of the VCAA), and 
remained with the RO until February 3, 2003, a period well 
over 2 years, the RO never advised the veteran of the VCAA, 
and the potential impact this law might have on his claim.  
This violation of due process must be addressed before the 
Board can undertake any action in this claim.

In view of the foregoing, the case is remanded for the 
following:
 
1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2002) and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.  
 
2.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




